Citation Nr: 1523103	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-05 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1952 to February 1955. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In his March 2011 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for February 2015.  However, the Veteran failed to appear for the scheduled hearing and did not request that it be rescheduled.  The Board therefore considers the request for a hearing to be withdrawn.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran asserts that during his period of basic training he was exposed to noise from rifles, machine guns, pistols, and grenades.  He has reported that at one point during basic training, he completely lost his hearing, was treated by medics, and that his hearing eventually returned, but not completely.  Additionally, he reported that he has had ringing in the ears since the combat obstacle course during basic training.  He maintains that his hearing loss and tinnitus have continued since active service.  

A review of the Veteran's service personnel records shows that following basic training, the Veteran served primarily as a file and administrative clerk.  However, the Board finds his statements regarding noise exposure during active service to be credible and therefore concedes the Veteran's exposure to acoustic trauma while on active service.

A review of the Veteran's service medical records shows that at the time of the February 1955 separation examination, the Veteran was only provided with a whispered voice test to determine the level of hearing acuity.  The Board notes that the whispered voice test is not a reliable determination of hearing acuity or hearing loss.  The remainder of the service medical records are silent for complaints or treatment related to bilateral hearing loss or tinnitus. 

Also of record are private treatment records that show that in January 2009, the Veteran was provided a complete audiological evaluation and was noted to have severe bilateral hearing loss in the low to mid-range frequencies and profound bilateral hearing loss in the high frequencies.  The level of hearing loss found constitutes a disability for VA purposes.  38 C.F.R. § 3.385 (2014).

The Veteran is competent to report when he first experienced hearing loss and tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.  

The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify hearing impairment and ringing in the ears, and his statements regarding those symptoms are credible.

In sum, the Board concedes the Veteran's exposure to hazardous noise while in active service.  He competently reports that he first experienced hearing impairment and tinnitus in active service and that he has continued to experience hearing impairment and tinnitus since separation from service.  These statements are found credible by the Board.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability and tinnitus is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


